Case 6:20-cv-00203-JDK-KNM Document 20 Filed 09/10/21 Page 1 of 2 PageID #: 183




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
DERRELL THOMAS, #1055583,                  §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:20-cv-203-JDK-KNM
                                           §
JORDY C. LOPEZ, et al.,                    §
                                           §
     Defendants.                           §
                                           §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Derrell Thomas, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

 of fact, conclusions of law, and recommendations for disposition.

       Before the Court is Defendants Jordy C. Lopez, Justin R. McKinney, and

 Shayna M. McArthur’s motion for summary judgment based on failure to exhaust

 administrative remedies. Docket No. 15. On July 19, 2021, Judge Mitchell issued a

 Report recommending that the Court grant Defendants’ motion and dismiss

 Plaintiff’s claims without prejudice. Docket No. 18. A copy of this Report was sent

 to Plaintiff, and Plaintiff received the Report on July 23, 2021. Docket No. 19.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                           1
Case 6:20-cv-00203-JDK-KNM Document 20 Filed 09/10/21 Page 2 of 2 PageID #: 184




 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 18) as the findings of this Court. The

 Court GRANTS Defendants’ motion for summary judgment (Docket No. 15) and

 DISMISSES Plaintiff’s claims without prejudice for Plaintiff’s failure to exhaust

 administrative remedies.

           So ORDERED and SIGNED this 10th day of September, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
